Citation Nr: 0830955	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of right knee injury, postoperative status, 
effective prior to January 28, 2004 and from May 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 30 
percent for residuals of right injury, postoperative status.  
The veteran testified at a Board video conference hearing 
before the undersigned Acting Veterans Law Judge in December 
2006.  A transcript of the hearing proceedings is of record.

The Board remanded this case for additional development in 
February 2007.  The requested development was accomplished.  
However, the veteran has since alerted VA of additional 
outstanding evidence that is relevant to his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a signed VA-Form 21-4142 authorizing VA 
to obtain a private magnetic resonance imaging (MRI) report 
on his right knee, which was conducted on April 24, 2008.  As 
this medical evidence is relevant to the veteran's increased 
rating claim for his right knee disability, VA must make 
reasonable efforts to obtain the private MRI report.  
38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Texas Imaging Service, 
1626 Medical Center Street, El Paso, TX 
79902 to request a MRI of the veteran's 
right knee that was performed in April 
2008.  Document all attempts and responses 
from the medical facility.

2.  Review the claims file to determine 
whether an evaluation in excess of 30 
percent for the service-connected right 
knee disability can now be granted.  If 
the decision remains in any manner adverse 
to the veteran, he should be notified of 
that decision, and furnished with a 
supplemental statement of the case.  The 
veteran should then be afforded the 
appropriate period of time within which to 
respond.  The case should then be returned 
to the Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




